Citation Nr: 0736947	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  00-01 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a duodenal ulcer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1992 to July 
1994.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Little Rock, Arkansas, which, in pertinent part, 
denied entitlement to service connection for a duodenal ulcer 
and a hernia

In an April 2003 decision, the Board denied entitlement to 
service connection for a duodenal ulcer and hernia.  The 
veteran appealed this denial to the Court of Appeals for 
Veterans Claims (CAVC).  In December 2003, both parties filed 
a joint Motion for Remand and to Stay Further Proceedings.  
The basis for the motion was to allow the Board to address 
whether the RO fully complied with the duty to assist and 
notify in conjunction with the Veterans Claims Assistance Act 
of 2000 (VCAA).  In December 2003, the CAVC granted the joint 
motion and remanded the matter to the Board for further 
consideration.  In May 2004, the Board remanded the matter to 
the RO for further development, including issuance of a VCAA 
letter.

The case was subsequently returned to the Board for further 
appellate review.  In May 2005, the Board issued a decision 
which again denied the veteran's claims of service connection 
for duodenal ulcer and hernia.  The veteran again appealed 
this decision, but before the case was returned to the CAVC, 
the veteran withdrew the issue of service connection for 
hernia.  Thus, the only remaining issue on appeal is that of 
service connection for duodenal ulcer.

In a second joint Motion for Remand, dated in August 2006, 
the parties agreed that another remand was necessary to 
afford the veteran an opportunity to appear for a VA 
examination, in light of the duty to assist regulations.  The 
case was therefore most recently remanded by the Board in 
December 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.  


REMAND

As noted above, the veteran's case was most recently before 
the Board in December 2006.  At that time, it was remanded 
for a VA examination to determine the etiology of the 
veteran's ulcer.  In addition, the Appeals Management Center 
(AMC) was instructed to readjudicate the veteran's claim.  
While the veteran's VA examination was conducted in June 2007 
and the examination report was added to the record, the AMC 
did not readjudicate the veteran's claim.  A remand by the 
Board confers on an appellant the right to VA compliance with 
the terms of the remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with those terms.  
Stegall v. West, 11 Vet. App. 268, 271 (1998). "Where . . . 
the remand orders of the Board . . . are not complied with, 
the Board itself errs in failing to insure compliance."  Id.   
As the veteran's claim has not been readjudicated, the AMC 
failed to comply with the Board's remand orders.  
Furthermore, in addition to the June 2007 examination report, 
treatment records from the VAMC and numerous statements from 
the veteran have been added to the record.  As this evidence 
is pertinent and not previously of record, it should be 
considered by the originating agency prior to review by the 
Board.  The Board regret further delay in this case, however, 
a remand is necessary to ensure compliance with the Board's 
previous remand instructions.

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The AMC should readjudicate the 
veteran's claim, including review of all 
evidence added to the record, 
specifically, the June 2007 VA 
examination report, additional VAMC 
treatment records, and the veteran's 
statements.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO or the AMC should 
issue a supplemental statement of the 
case to the veteran and his 
representative and afford them the 
requisite opportunity for response before 
the claims folders are returned to the 
Board for further appellate 
consideration.   

By this remand, the Board intimates no opinion as to any 
final outcome warranted

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



